Citation Nr: 0948020	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  06-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1948 to 
August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, granted the Veteran a 10 percent 
evaluation for a psycho physiological gastrointestinal 
reaction, effective April 28, 2005.  

In March 2009, the Board returned the issue set forth on the 
title page of this decision for additional development, and 
the case was subsequently returned to the Board for further 
appellate review.

In December 2009, the Veteran's case was advanced on the 
docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an increased rating for his service- 
connected gastrointestinal disability. 

A preliminary review of the record upon its return to the 
Board discloses a need for further development prior to final 
appellate review. In March 2009, the Board remanded this 
matter back to the RO/AMC to afford the Veteran the 
opportunity for a higher rating by requesting the RO/AMC to 
readjudicate the claim under the diagnostic code which best 
reflects the Veteran's gastrointestinal disability.  The 
Board also remanded the matter because the RO/AMC needed to 
give proper notice as required by the case of Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43 (2008).

Subsequent to the March 2009 remand, Vazquez-Flores was 
reversed by the U.S. Court of Appeals for the Federal Circuit 
in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) 
(Secretary was not required to give veteran-specific notice 
to the veterans of information or evidence needed to 
substantiate their claims).  Because of this reversal, the 
RO/AMV returned the case to the Board, but failed to 
readjudicate the Veteran's claims under the diagnostic code 
which best reflects the Veteran's gastrointestinal 
disability.  

As the requested development has not been completed, and as 
the Veteran wishes to continue his appeal, the case must be 
returned to comply with the Board's prior remand directives.  
The Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

As noted above, the Veteran's gastrointestinal disability was 
characterized by the RO as a psycho physiological 
gastrointestinal reaction.  The Board, however, issued its 
prior remand since the medical evidence of record indicates 
that the Veteran's disability should be re-adjudicated by the 
RO under another Diagnostic Code.

A VA examination was conducted in August 2005 to evaluate the 
severity of the Veteran's gastrointestinal disability, and 
the Veteran was given a diagnosis of irritable bowel 
syndrome.  A second VA examination was conducted in February 
2008 to evaluate the severity of the Veteran's 
gastrointestinal disability, and the Veteran was given a 
diagnosis of gastroesophageal reflux disease (GERD), which 
the examiner noted seems to represent his service-connected 
psycho physiological gastrointestinal reaction.  A diagnosis 
of irritable bowel syndrome was also made.

Under the Veteran's current Diagnostic Code (DC), 9520-7319 
[irritable colon syndrome], a 30 percent disability rating is 
warranted for severe IBS with diarrhea or alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  See 38 C.F.R. § 4.114, DC 7319 (2008).

GERD is rated by analogy under 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  Under this code, a 30 percent rating is warranted 
when there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.

Ratings under 38 C.F.R. § 4.114, DCs 7301-7329, 7331, 7342, 
and 7345-7348 will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
disability warrants such elevation.  38 C.F.R. § 4.114.  
Thus, the RO should adjudicate the claim under the diagnostic 
code which best reflects the Veteran's gastrointestinal 
disability.

In addition, in May 2009, VA received from the Veteran 
additional updated records from his private medical 
caregivers and he also identified additional care possibly at 
VA.  The Veteran did not waive the right to have the evidence 
he submitted initially considered by an Agency of Original 
Jurisdiction.

Pursuant to 38 C.F.R. § 20.1304 and in order to ensure 
procedural due process, the case needs to be remanded for 
consideration by an Agency of Original Jurisdiction.

Updated treatment records (from both private and VA 
providers) are pertinent to the matter at hand.  The most 
recent VA records in the claims file are from treatment 
rendered in August 2008.  Records of any subsequent VA 
treatment are constructively of record and must be associated 
with the claims file.  Records of private treatment for the 
Veteran's gastrointestinal disability, if any, should also be 
sought and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his 
disorder since August 2008 and to provide 
any releases necessary for the VA to 
secure private medical records of such 
treatment or evaluation.  The RO/AMC 
should then obtain and associate with the 
claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2. Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim for an increased rating for the 
currently service connected 
gastrointestinal disability should be 
readjudicated under all appropriate 
diagnostic codes, including DCs 7319 and 
7346, and in compliance with 38 C.F.R. § 
4.114, which notes that the disability 
rating can be elevated to the next higher 
evaluation where the severity of the 
disability warrants such elevation.  The 
additional evidence submitted by the 
Veteran in May 2009 and any further 
evidence received as a result of 
development shall be considered.

3. If the benefit sought remains denied, 
furnished the Veteran and his service 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


